Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance
2.	Claims 1 and 3-25 including all of the limitations of the base claim and any intervening claims are allowed.

Closest Prior Art:
U.S. Publication No. 20150326616 discloses on paragraph 0071-0072 “Data: identities of data entities, including databases, tables, fields, and other data entities that may be accessed; and characteristics of the data entities, including sensitivity classification of the data. [0072] Users: user identities, e.g., computer systems and groups of computer systems; and characteristics of the users, such as job functions/roles, data sensitivity level for which data access is authorized, and data use characteristics.”

U.S. Publication No. 20150264054 paragraph 0019 “Each of the data elements 220 (FIG. 2) and each of the users 208 (FIG. 2) may be associated with one of the defined sensitivity levels 210 (FIG. 2) or the sensitivity levels 210A-D (FIG. 3), or a combination thereof, in steps 104 and 108 of the method 100 (FIG. 1). Each of the sensitivity levels 210 (FIG. 2) may be metadata that are associated with users 208 and 

U.S. Publication No. 20150033223 discloses on paragraph 0006 “According to one illustrative embodiment, a computer system for sanitizing a virtual machine image of sensitive data is provided. A sensitivity level label is attached to identified sensitive data contained within each software component in a plurality of software components of a software stack in a virtual machine image based on labeling policies. In response to receiving an input to perform a sanitization of the identified sensitive data having attached sensitivity level labels contained within software components of the software stack in the virtual machine image, the sanitization of the identified sensitive data having the attached sensitivity level labels contained within the software components of the software stack in the virtual machine image is performed based on sanitization policies. According to another illustrative embodiment, Paragraph 0086 “Sanitization policies 806 specify sanitization action types and sanitization action details. Sanitization action types may include, for example, a delete action, an overwrite action, an encrypt action, and a backup deleted or overwritten data action. Sanitization action details may specify, for example, overwrite a particular sensitive data item type with a particular value and encrypt another particular sensitive data item type with a particular cryptographic key.”

U.S. Publication No. 20140304199 discloses on paragraph 0005 “A method for automatically estimating a sensitivity level of an information technology (IT) asset, in one aspect, may comprise obtaining information about an asset. The method may also comprise assigning characteristics of the asset based on the information. The method may also comprise comparing the characteristics of the asset with stored characteristics of known sensitive assets. The method may further comprise determining a sensitivity level of the asset based on the comparing.” Paragraph 0032 “The access patterns of the users add additional insights on the sensitivity of an asset. For instance, a user who occasionally uses the asset will have less impact than a user who uses the asset frequently. On the other hand, if a user's access pattern is very regular (e.g., every day at 5 am), that may indicate that the user is running an automated job (e.g., file backup), so the accesses should not affect much on the asset's sensitivity. Analyzing typical daily DNS lookup activities may reveal a number of unique domains accessed per user in a single day. For instance, the data may show that most users access 20 to 30 different domains in a day, while a few users connect to over 200 different domains.”

U.S. Publication No. 20180145970 discloses on paragraph 0004 “As will be described in greater detail below, the instant disclosure describes various systems and methods for performing secure backup operations. In one example, a method for performing such a task may include (i) identifying a backup server that has been designated to perform a backup task for a backup client, (ii) prior to facilitating the backup task on the backup client (a) identifying both a trust level of the designated backup server and a sensitivity level of the backup task and (b) determining whether the trust level of the designated backup server is appropriate for the sensitivity level of the backup task, and (iii) facilitating the backup task on the backup client based on the determination of whether the trust level of the designated backup server is appropriate for the sensitivity level of the backup task.”

U.S. Publication No. 20160269418 discloses on paragraph 0019 “When the sensitivity level of the sensor data is the low sensitivity level, the processor of the storage server optionally stores the sensor data in a plaintext storage partition at the storage server, and when the sensitivity level of the sensor data is the high sensitivity level, the processor of the storage server optionally encrypts the sensor data then stores the data in an encrypted storage partition at the storage server. When the sensitivity level of the sensor data is the low sensitivity level, the processor of the storage server optionally sends the sensor data to a backup server in plaintext, and when the sensitivity level of the sensor data is the high sensitivity level, the processor of the storage server optionally sends the sensor data to a backup server in ciphertext.”
The following is an Examiner’s Statement of Reasons for Allowance: 
 	Claims 1 and 3-25 are allowable over prior art references taken individually or in combination fails to particularly disclose, fairly suggests or render obvious are argued by the applicant which examiner considers persuasive as set forth above
 	Although the prior art discloses, extracting from one or more data sources metadata associated with an instance of malware; determining a sensitivity level for an instance of data by comparing the metadata and creating a backup, no one or two references anticipates or obviously suggest associated with the instance of malware to a name of the instance of data, a file size of the instance of data, and a platform in which the instance of data is utilized, where a first number of matching metadata results in a first sensitivity level for the instance of data, and a second number of matching metadata greater than the first number results in a second sensitivity level greater than the first sensitivity level comparing the sensitivity level to one or more policies; immediately performing a backup of the instance of data to hardware- implemented storage in response to determining that results of the comparing indicate that the instance of data is to be immediately backed up; and associating the instance of data with a predetermined schedule in response to determining that the results of the comparing indicate that the instance of data is to be backed up according to the predetermined schedule.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S GRACIA whose telephone number is (571)270-5192. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY S GRACIA/Primary Examiner, Art Unit 2491